Per Curiam :
The claimant was the occupant and proprietor of a house and lot in the city of Washington, which was occupied and used by him as a restaurant and billiard saloon, situated on the corner of Seventeenth and G streets, and near to the War Department building. Having been applied to by the Quartermaster General for a lease of the premises for the use of some of the clerks in his office, tho claimant refused to lease it. Shortly afterwards General Meigs applied to the Secretary of War for authority to take possession of the building. This application was approved and referred to the military governor of the District of Columbia to execute.
Under this authority General Martindale caused possession of the *146building and premises, with all the personal property contained in it, to be taken. And the premises have since then, the 9th of July, 1863, been occupied by the clerks employed in the office of the Quartermaster General. The claimant has brought this suit to recover the value of his personal property, and for the use and occupation of his premises.
Mr. T. J. D. Fuller for claimant.
Mr. Weed, Assistant Solicitor, for the government.
The solicitor for the United States has moved to dismiss the petition, and alleges as the ground of the motion that the jurisdiction of the court has been taken away by the 1st section of the act of Congress approved the.4th of July, 1864.
That section is as follows: “That the jurisdiction of the Court of Claims shall not extend to or include any claim against .the United States growing out of the destruction, or appropriation of, or damage to, property by the army or navy, or any part of the army or navy, engaged in the suppression of the rebellion from the commencement to the close thereof.”
A majority of the court are of opinion that the claim in question does not come either within the words and letter or the reason and spirit of this law. We do not think this property was “ appropriated by the army ” in the sense of this enactment. It is used by a bureau in one of the executive departments of the government, and is occupied exclusively by persons engaged in the civil service of the United States.
The motion to dismiss is overruled.